Citation Nr: 1810184	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-48 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1997 to April 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014 the Board, in part, denied the issue of entitlement to service connection for a lumbar spine disability.  The Veteran appealed the May 2014 Board decision for this issue to the United States Court of Appeals for Veterans Claims (Court).  On September 28, 2015, a memorandum decision set aside the May 2014 Board decision for this issue and remanded it to the Board.

The Board remanded the issue in February 2016 pursuant to the memorandum decision, and denied it on the merits in a July 2016 decision.  The Veteran appealed the July 2016 Board decision to the Court.  Counsel for the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated March 15, 2017 granted the motion and remanded the case to the Board.  In June 2017, the Board remanded the issue pursuant to the JMR and the case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is needed to obtain an additional VA medical opinion.  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the March 2017 JMR and June 2017 Board remand, the Veteran was afforded additional VA Disability Benefits Questionnaire (DBQ) medical opinions in June 2017 and October 2017.  The examiner noted review of the claims file and provided medical opinions with a rationale based on an incomplete factual history.  Specifically, the VA examiner concluded that the Veteran's reported history of back pain was more than one year after separation from active service.

Review of the evidentiary record prior to the VA medical opinions in June 2017 and October 2017 show the Veteran's reported symptomatology, evaluation, and treatment for the lumbar spine.  Particularly, within one year of separation from active service in April 1998, the Veteran was afforded a VA general medical examination in May 1998 pursuant to other claims for VA disability compensation benefits.  In that report, the VA examiner documented the Veteran's assertion of having had occasional back pain.  Thereafter, review of VA treatment records initially document in November 2000 the Veteran's report of a one-year history of progressive numbness and pain radiating and the treating physician's assessment of chronic low back pain with sciatica.  An April 2001 MRI report of the lumbar spine also initially documents findings of degenerative changes.

As a result, the Board finds that the AOJ should arrange for an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the VA examination for back (thoracolumbar spine) conditions in April 2016 and provided VA medical opinions in April 2016, June 2017, and October 2017 so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

A new examination is only required if deemed necessary by the examiner.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. The May 1998 VA general medical examination report noting occasional back pain.

b. The November 2000 VA treatment record noting the Veteran's report of a one-year history of progressive numbness and pain radiating and the treating physician's assessment of chronic low back pain with sciatica

c. The April 2001 MRI report of the lumbar spine.
	
The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability, to include degenerative changes:

      a. Began during active service, 

b. Is related to an incident of service, to include consideration of the Veteran's reported in-service occurrences and symptoms during service, or 

c. Began within one year after discharge from active service, to include consideration of the Veteran's reported symptoms since separation from service.

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Then, the AOJ should review the record, to include the medical opinion, to ensure that the requested information was provided.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, consider all the evidence of record and readjudicate the claim.  If the decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


